DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicants’ submission filed on April 15, 2021 has been entered.

Response and Claim Status
The instant Office action is responsive to the response received April 15, 2021  (the “Response”) and the interview conducted February 26, 2021 (the “Interview”).  
In response to the Response and the Interview, the previous rejections under 35 U.S.C. §§ 102, 103
are WITHDRAWN.
Claims 1–3, 5–15, 17–19, and 21–23 are currently pending.  

Response to Arguments
Applicants’ arguments with respect to claims 1, 13, and 17 (see Response 8–14) have been considered and are persuasive.   Moreover, Applicants’ arguments are now moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8–11, 13, and 17 are rejected under 35 U.S.C. § 103 as being obvious over Fenton et al. (US 2011/0196724 A1; filed Feb. 9, 2010) in view of Adelberg et al. (US 2010/0138037 A1; filed Oct. 22, 2009).
Regarding claim 1, while Fenton teaches a method comprising:
by a computing device (fig. 1, server item 1101), identifying a plurality of in-store items (“products offered by the provider” at ¶¶ 39, 64; fig. 6A, item 602) that are commonly offered for sale by a plurality of entities (fig. 1, provider items 120; “‘provider’ is intended to encompass the party selling or otherwise supplying goods or services” at ¶ 36), the plurality of in-store items comprising a first in-store item (“light bulbs” at ¶¶ 78, 99; “Light Bulbs” at fig. 16A):
by the computing device, transmitting common in-store item information (“product information” at ¶¶ 42, 45, 46, 107; “product prices” at ¶ 42; figs. 8B, 8C) about the first in-store item to a client device (fig. 1, item 104);

by the computing device, accessing, based on the first entity, location-specific in-store item information (fig. 16, items 1600, 1610; “product available UI 1600 includes a depiction of the product and a textual description of the location of the product within the store, e.g., ‘Aisle 5.’” at ¶ 99) about the first in-store item, the location-specific in-store item information being specific to the first entity; and
by the computing device, transmitting (¶ 99) the location-specific in-store item information to the client device, wherein the common in-store item information and the location-specific in-store item information are configured to be used by an in-store shopping application (“MyMall client application 415” at ¶ 99; fig. 4, item 415) on the client device to generate complete information about the first in-store item for a catalog of in-store items offered (¶¶ 39, 46),
Fenton does not teach, in italics, (A) the common in-store item information being common to the plurality of entities; (B) determining that the client device is likely to enter the first entity; and (C) determining that the client device is likely to enter the first entity after transmitting the common in-store item information.
Adelberg teaches (A) common in-store item information (“each product item may have its own unique product identifier, such as an RFID tag” at ¶ 96; “product codes (e.g., UPC, EPC, SKU, GTIN, etc.)” at ¶ 158) common to a plurality of entities (fig. 1A, item 100; “a plurality of vending stores” at ¶ 7); and

It would have been obvious to one of ordinary skill in the art before the filing date of the invention for (A) Fenton’s common in-store item information to be common to the plurality of entities; and (B) Fenton’s determination that the client device has entered the store to be a determination that the client device is likely to enter the store as taught by Adelberg to provide “stores that can deliver extensive product information, accept payments, immediately deliver products, and provide other functionalities.”  Adelberg ¶ 6.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective date of the invention for (C) the Fenton/Adelberg combination’s determination that the client device is likely to enter the first entity to occur after transmitting the common in-store item information since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing In re Burhans, 154 F.2d 690 (CCPA 1946)).
Regarding claim 5, Fenton teaches further comprising:
causing the common in-store item information (“product information” at ¶¶ 42, 45, 46, 107; “product prices” at ¶ 42; figs. 8B, 8C) and the location-specific in-store item information (fig. 16, items 1600, 1610; “product available UI 1600 includes a depiction of the product and a textual description of the location of the product within the store, e.g., ‘Aisle 5.’” at ¶ 99) to be incorporated into a mobile database (fig. 4, item 410) on the client device (figs. 1, 4 item 104), wherein the mobile database is used by the client device to generate the catalog (¶¶ 39, 46).
Regarding claim 8, while the Fenton/Adelberg combination teaches determining the client device (Fenton fig. 1, item 104) is likely to (“Analyzing 
the Fenton/Adelberg combination does not teach wherein determining the client device is likely to enter the first entity is based on an indication from the client device indicating that a user of the client device selected the first entity.
Adelberg teaches wherein determining the client device is likely to enter the first entity is based on an indication from the client device indicating that a user of the client device selected the first entity (“Analyzing proximity sensor output over a period of time allows a logic module to determine if, for example, a customer approaches a vending store” at Adelberg ¶ 238).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Fenton/Adelberg combination’s determination that the client device is likely to enter the first entity to be based on an indication from the client device indicating that a user of the client device selected the first entity as taught by Adelberg to provide “stores that can deliver extensive product information, accept payments, immediately deliver products, and provide other functionalities.”  Adelberg ¶ 6.
Regarding claim 9, while Fenton teaches wherein the catalog is configured to provide information (fig. 16, items 1600, 1610; “product available UI 1600 includes a depiction of the product and a textual description of the location of the product within the store, e.g., ‘Aisle 5.’” at ¶ 99) about a particular in-store item (“light bulbs” at ¶¶ 78, 99; “Light Bulbs” at fig. 16A) of the plurality of in-store items selected by a user of the client device, 

It would have been obvious to one of ordinary skill in the art before the effective date of the invention for the Fenton/Adelberg combination’s providing of the information to occur while the user is shopping within the first entity since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing In re Burhans, 154 F.2d 690 (CCPA 1946)).
Regarding claim 10, Fenton teaches wherein the location-specific in-store item information (fig. 16, items 1600, 1610; “product available UI 1600 includes a depiction of the product and a textual description of the location of the product within the store, e.g., ‘Aisle 5.’” at ¶ 99) comprises a price, a promotion (that the light bulbs on the user’s shopping list are available in the store at ¶ 99), or a saleable quantity (fig. 16A, item 1600 illustrates one package of light bulbs) associated with the one or more in-store items offered by the first entity.
Regarding claim 11, while Fenton teaches further comprising:
receiving, from the client device, a purchase request (fig. 8D, item 834 and ¶ 90; fig. 11B and ¶ 93) for a selected one (fig. 8D, item 832) of the plurality of in-store items offered by the first entity, wherein the selected one of the plurality of in-store items is selected using the in-store shopping application (“MyMall client application 415” at ¶ 99; fig. 4, item 415) and the purchase request is generated by the in-store shopping application (“MyMall client application 415” at ¶ 99; fig. 4, item 415),
Fenton does not teach the receiving occurring while the client device is within the first entity.
It would have been obvious to one of ordinary skill in the art before the effective date of the invention for the Fenton/Adelberg combination’s receiving to prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing In re Burhans, 154 F.2d 690 (CCPA 1946)).
Regarding claim 13, Fenton teaches one or more computer-readable non-transitory storage media (Fenton at least suggests server item 110 includes one or more computer-readable non-transitory storage media) embodying software that is operable when executed to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 13.
Regarding claim 17, Fenton teaches a system (fig. 1, server item 110) comprising: one or more processors (Fenton at least suggests server item 110 includes one or more processors); and a memory (Fenton at least suggests server item 110 includes a memory) coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 17.

Claims 2, 14, and 18 are rejected under 35 U.S.C. § 103 as being obvious over Fenton in view of Adelberg, and in further view of Hymel et al. (US 2013/0218449 A1; published Aug. 22, 2013).
Regarding claim 2, while Fenton teaches transmitting the location-specific in-store item information (fig. 16, items 1600, 1610; “product available UI 1600 includes a depiction of the product and a textual description of the location of the product within the store, e.g., ‘Aisle 5.’” at ¶ 99) between the computing device (fig. 1, item 100) and the client device (fig. 1, item 104), 

Hymel teaches determining a download size of a photo (“the file size of the photo” at ¶ 56) based on a bandwidth (“current bandwidth” at ¶ 56) and reliability of a data connection (“wireless network performance” at ¶ 56) between a computing device and a client device.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Fenton’s transmitting the location-specific in-store item information to comprise determining a download size of the location-specific in-store item information based on a bandwidth and reliability of a data connection between the computing device and the client device as taught by Hymel to ensure Fenton’s user adequately receives the location-specific in-store item information without waiting too long.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective date of the invention for Fenton’s transmitting the location-specific in-store item information to occur while the client device is within the first entity since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing In re Burhans, 154 F.2d 690 (CCPA 1946)).
Regarding claims 14 and 18, claim 2 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 2 are equally applicable to claims 14 and 18.

Claims 3, 15, and 19 are rejected under 35 U.S.C. § 103 as being obvious over Fenton in view of Adelberg, and in further view of Blackhurst et al. (US 2011/0191180 A1; published Aug. 4, 2011).
Regarding claim 3, while Fenton teaches the common in-store item information (“product information” at ¶¶ 42, 45, 46, 107; “product prices” at ¶ 42; figs. 8B, 8C) associated with the plurality of in-store items (“products offered by the provider” at ¶¶ 39, 64; fig. 6A, item 602) are transmitted to the client device (fig. 1, item 104), 
the Fenton/Adelberg combination does not teach determining a ranking of the plurality of in-store items based on historical purchase patterns of a user associated with the client device, wherein common in-store item information associated with the plurality of in-store items are transmitted to the client device according to the ranking.
Blackhurst teaches determining a ranking (¶ 94) of a plurality of in-store items (“products” at ¶ 94) based on historical purchase patterns (“the amount of purchases the customer made with a particular merchant” at ¶ 94) of a user associated with a client device, wherein common in-store item information (“offers” at ¶ 94) associated with the plurality of in-store items are transmitted to a client device (fig. 1, item 4) according to the ranking (¶ 94).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Fenton’s in-store item information associated with the plurality of in-store items to be transmitted to the client device according to a determined ranking of the plurality of in-store items based on historical purchase patterns of a user associated with the client device as taught by Blackhurst “to facilitate customers finding targeted sales and marketing offers provided by merchants, as well as receiving payment options and information for making purchasing decisions for goods and services.”  Blackhurst ¶ 3.
claims 15 and 19, claim 3 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 3 are equally applicable to claims 15 and 16 individually.

Claim 6 is rejected under 35 U.S.C. § 103 as being obvious over Fenton in view of Adelberg, and in further view of Chen et al. (US 7,543,118 B1; published June 2, 2009).
Regarding claim 6, while Fenton teaches using a mobile database (fig. 4, item 410) to determine the location-specific in-store item information (fig. 16, items 1600, 1610; “product available UI 1600 includes a depiction of the product and a textual description of the location of the product within the store, e.g., ‘Aisle 5.’” at ¶ 99) to transmit to the client device, 
the Fenton/Adelberg combination does not teach determining a current state of the mobile database on the client device; and determining one or more updates to change the current state of the mobile database to an end state of the mobile database indicated by the computing device, wherein the determined one or more updates are used to determine the location-specific in-store item information to transmit to the client device.
Chen teaches determining a current state (when the update package is received by an electronic device, a determination was made the update package is necessary at 7:12–39) of a mobile database (fig. 5, item 509 of mobile device item 109); and 
determining one or more updates (“update the ‘Main App’ file instance 557” at 7:12–39) to change the current state of the mobile database to an end state (item 509 with the updated “Main App” at 7:12–39) of the mobile database indicated by a computing device (fig. 1, item 107), wherein the determined one or more updates are used.


Claims 7 and 22 are rejected under 35 U.S.C. § 103 as being obvious over Fenton in view of Adelberg, and in further view of Swidersky et al. (US 10,636,207 B1; filed Mar. 9, 2018).
Regarding claim 7, while the Fenton/Adelberg combination teaches determining that the client device (Fenton fig. 1, item 104) is likely to (“Analyzing proximity sensor output over a period of time allows a logic module to determine if, for example, a customer approaches a vending store” at Adelberg ¶ 238) enter the first entity (“when a consumer is shopping within a brick and mortar store,” “when a user enters a brick and mortar store,” “when the consumer enters the store” at Fenton ¶ 99) of the plurality of entities, wherein the first entity is identified based on a physical proximity (“GPS functionality” at ¶ 99), 
the Fenton/Adelberg combination does not teach accessing a listing of entities previously visited by a user of the client device, the listing of entities being a subset of the plurality of entities and includes the first entity; and wherein the listing of entities is used to determine that the client device is likely to enter the first entity.
Swidersky teaches accessing a listing of entities previously visited by a user (“determine a most popular or visited store at different times throughout the day” 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Fenton/Adelberg combination’s determining that the client device is likely to enter the first entity is based on an accessed listing of entities previously visited by a user of the client device, the listing of entities being a subset of the plurality of entities and includes the first entity as taught by Swidersky “to provide users with more accurate wayfinding information in an organized and dynamic manner.”  Swidersky 1:33–35.
Regarding claim 22, claim 7 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 7 are equally applicable to claim 22.

Claims 12, 21, and 23 are rejected under 35 U.S.C. § 103 as being obvious over Fenton in view of Adelberg, and in further view of Adderly et al. (US 10,375,437 B2; filed June 18, 2015).
Regarding claim 12, while Fenton teaches wherein the transmission of the location-specific in-store item information (fig. 16, items 1600, 1610; “product available UI 1600 includes a depiction of the product and a textual description of the location of the product within the store, e.g., ‘Aisle 5.’” at ¶ 99) to the client device is performed in response to a determination that a user entered the first entity (¶ 99), 
the Fenton/Adelberg combination does not teach a determining that wireless connectivity within the first entity is below a threshold.

It would have been obvious to one of ordinary skill in the art before the effective date of the invention for Fenton’s determining to be that wireless connectivity within the first entity is below a threshold as taught by Adderly to ensure the client receives the intended location-specific in-store item information over the network, and if not, informing the client that the intended location-specific in-store item information was not received.
Regarding claims 21 and 23, claim 12 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 12 are equally applicable to claims 21 and 23 individually.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 9749780 B2; US 20130346204 A1; US 20150161715 A1; US 20150006319 A1; US 9279694 B1; US 20150262120 A1; and US 20170148079 A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes Fenton’s Figure 1 illustrates MyMall server as item 100, but the description identifies the MyMall server as item 110.  See, e.g., Fenton ¶ 42.  Because Fenton also discloses network item 100, the Examiner assumes Fenton’s MyMall server is item 110.